                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Monue F. G.,                                      Case No. 18‐CV‐1935 (NEB/ECW)

                       Petitioner,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 ICE,

                       Respondent.



         The Court has received the April 12, 2019 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. [ECF No. 27.] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 27] is ACCEPTED;

      2. The Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 [ECF No. 1]

         is DENIED AS MOOT;

      3. Petitioner’s Motion for Writ of Habeas Corpus for Immediate Release from

         Custody [ECF Nos. 13, 14] is DENIED; and
   4. The action is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: May 10, 2019                     BY THE COURT:

                                        s/Nancy E. Brasel
                                        Nancy E. Brasel
                                        United States District Judge




                                    2
